Title: III. Samuel Culper to John Bolton, 17 August
From: Culper, Samuel
To: Bolton, John


          
            Dear Sir
            729 Augt 17. 1779
          
          The inclosed hath bene Since the dats thereof in my hands on the account of a high wind much rather they had bene in you⟨rs⟩ I have nothing worthy of notice to Pen down our Petitioners have not yet returnd Shall be able to informe you at the next appointment which is very Short 725 returns this night and may come back tomorrow night I hope the general Sickness Seems, to abate. Am your, &c.
          722
          
            N.B. I mean by Petitioners a representative hath gone up from everry Town, to the Genl in behalf of the People.
          
        